On the Merits.
[2] The transcript shows that in October, 1915, defendant was prosecuted under Act 34 of 1902 for neglecting and refusing to provide for the. support of his infant child, in destitute circumstances; on November 6th was found guilty and condemned to pay $12 on the 3d and 17th of each month, beginning November 17th; on November 24th, at his instance, the payments required were reduc*145ed to $9; on May 22, 1916, there was judgment on a rule to show cause why the judgment so rendered should not be executed, making the rule absolute and ordering defendant to furnish a bond in the sum of $200 to guarantee future payments; and on May 29th a rule taken by defendant for a further reduction in the amounts to be paid was dismissed; defendant was then ordered to show cause on June 5th why the judgment of November 24th should not be executed, and therq was judgment sentencing him to pay a fine of $34 (being the amount due under said judgment of November 24th), “or to serve three months in the parish prison; fine, if paid, to go to wife for support of child.” On the trial of the rule defendant offered his own testimony and other evidence with a view of showing that he was unable to pay the arrearage for which he was thus condemned, and, the same having been excluded, on objection by the state, he reserved certain bills of exception; but our attention is called to the fact, that though the present appeal was granted on June 5th, the bills were not presented to,' or signed by, the trial judge until June 6th, which, under the rulings of this court and in the absence of circumstances which excuse the delay, was too late. State v. Hauser, 112 La. 313, 36 South. 396; State v. Ruffin, 117 La. 357, 41 South. 647.
We find no error in the judgment appealed from, and it is accordingly affirmed.